DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/02/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first bladder; and […] multiple bladders” in claims 1 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 216 in Figs. 2A and 2B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the limitation “wherein the second bladder or multiple bladders have an adjustable volume” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.
Regarding claim 4, the limitation “wherein the second bladder or multiple bladders have a fixed volume” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.
Regarding claim 5, the limitation “wherein the second bladder or multiple bladders are filled with a liquid” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.
Regarding claim 6, the limitation “wherein the second bladder or multiple bladders serve as a cushion” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple 
Regarding claim 7, the limitation “second bladder or multiple bladders are arranged” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.
Regarding claim 8, the limitation “arranged inside the second bladder or multiple bladders” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.
Regarding claim 9, the limitation “wherein the second bladder or multiple bladders are arranged on opposite sides of a frame” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.
Regarding claim 10, the limitation “the second bladder or multiple bladders are arranged” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of 
Regarding claim 11, the limitation “second bladder or multiple bladders are arranged” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.
Additionally regarding claim 11, the limitation “the first and second or multiple bladders are arranged” is indefinite because it is unclear if the scope of the limitation is A) a first bladder and a second bladder, or a first bladder and multiple bladders; or B) a first bladder and a second bladder, or multiple bladders. For further examination, it will be interpreted as option A.
Regarding claim 12, the limitation “[…] including: a first bladder and a second bladder or multiple bladders” is indefinite because it is unclear if the scope of the limitation is A) a first bladder and a second bladder, or a first bladder and multiple bladders; or B) a first bladder and a second bladder, or multiple bladders. For further examination, it will be interpreted as option A.
Regarding claim 14, the limitation “wherein the second bladder or multiple bladders have an adjustable volume” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.

Regarding claim 16, the limitation “wherein the second bladder or multiple bladders are filled with a liquid” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.
Regarding claim 17, the limitation “wherein the second bladder or multiple bladders serve as a cushion” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.
Regarding claim 18, the limitation “second bladder or multiple bladders are arranged” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.

Regarding claim 20, the limitation “wherein the second bladder or multiple bladders are arranged on opposite sides of a frame” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.
Regarding claim 21, the limitation “the second bladder or multiple bladders are arranged” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.
Regarding claim 22, the limitation “second bladder or multiple bladders are arranged” is indefinite because it is unclear if “multiple bladders” is referring to, as a group, the multiple bladders of claim 1 which does not include the first bladder, or if it could refer to any group of bladders, such as the group of the first bladder and the second bladder. For further examination, it will be interpreted that “multiple bladders” means “the multiple bladders,” referring to the element “multiple bladders” in claim 1, which does not include the first bladder.

Claims 2 and 13 are rejected by virtue of their dependence on claims 1 and 12, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 11-14, 17, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0129049 A1, hereinafter Sano.
Regarding claim 1, Sano teaches a finger cuff apparatus (cuff 130) connectable to a patient's finger (para [0098]) to be used in blood pressure measurement (abstract) using volume clamping (intended use, cuff 130 is able to be used for volume clamping by holding volume of finger constant), comprising: a first bladder (Fig. 5, para [0072] first bag member); and a second bladder or multiple bladders (Fig. 5, para [0072] second bag member).
Regarding claim 2, Sano teaches the finger cuff apparatus of claim 1, wherein the first bladder is inflatable to be used in the blood pressure measurement using volume clamping (para [0072], space 157a can be inflated).
Regarding claim 3, Sano teaches the finger cuff apparatus of claim 1, wherein the second bladder or multiple bladders have an adjustable volume (para [0072], space 175b can be inflated).

Regarding claim 7, Sano teaches the finger cuff apparatus of claim 1, wherein the first and second or multiple bladders are arranged next to each other (Fig. 5, first bag member and second bag member are next to each other) on an inner side of a frame (Fig. 5, bag member are on inner side of outer cover 141) of the finger cuff apparatus.
Regarding claim 11, Sano teaches the finger cuff apparatus of claim 1, wherein the first and second or multiple bladders are arranged in the form of a single bladder with multiple layers and multiple compartments (Fig. 5, first bag member and second bag member are arranged in layers and compartments to form a single airbag 150).
Regarding claim 12, Sano teaches a blood pressure measurement system (blood pressure monitor 100) to measure a patient's blood pressure (abstract) comprising: a pump (pump 123); and a finger cuff apparatus (cuff 130) connectable to the pump (para [0065]) and to a patient's finger (para [0098]) to be used in the blood pressure measurement (abstract) using volume clamping (intended use, cuff 130 is able to be used for volume clamping by holding volume of finger constant), including: a first bladder (Fig. 5, para [0072] first bag member) and a second bladder or multiple bladders (Fig. 5, para [0072] second bag member).
Regarding claim 13, Sano teaches the blood pressure measurement system of claim 12, wherein the first bladder is inflatable to be used in the blood pressure measurement using volume clamping (para [0072], space 157a can be inflated).
Regarding claim 14, Sano teaches the blood pressure measurement system of claim 12, wherein the second bladder or multiple bladders have an adjustable volume (para [0072], space 175b can be inflated).

Regarding claim 18, Sano teaches the blood pressure measurement system of claim 12, wherein the first and second or multiple bladders are arranged next to each other (Fig. 5, first bag member and second bag member are next to each other) on an inner side of a frame (Fig. 5, bag member are on inner side of outer cover 141) of the finger cuff apparatus.
Regarding claim 22, Sano teaches the blood pressure measurement system of claim 12, wherein the first and second or multiple bladders are arranged in the form of a single bladder with multiple layers and multiple compartments (Fig. 5, first bag member and second bag member are arranged in layers and compartments to form a single airbag 150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of US 2013/0245390 A1, hereinafter Hyde.
Regarding claim 4, Sano does not teach wherein the second bladder or multiple bladders have a fixed volume.
However, Hyde teaches a blood pressure cuff (Fig. 22, cuff 204) wherein a bladder (para [0071], fixed volume reservoir inside inflatable cuff 240) has a fixed volume (para [0071], fixed volume).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the finger cuff apparatus of Sano such that the second bladder or multiple bladders have a fixed volume, as taught by Hyde, so that pressure in the bladder can be dictated by the pump (Hyde, para [0071]).
Regarding claim 5, Sano as currently modified by Hyde does not teach wherein the second bladder or multiple bladders are filled with a liquid.
However, Hyde further teaches the bladder (para [0071], fixed volume reservoir) being filled with a liquid (para [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the finger cuff apparatus of Sano and Hyde such that the second bladder or multiple bladders are filled with a liquid, as taught by Hyde, as a simple substitution of one element (liquid) for another (air) to obtain the predictable result of the bladder being filled with a fluid.
Regarding claim 15, Sano does not teach wherein the second bladder or multiple bladders have a fixed volume.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the blood pressure measurement system of Sano such that the second bladder or multiple bladders have a fixed volume, as taught by Hyde, so that pressure in the bladder can be dictated by the pump (Hyde, para [0071]).
Regarding claim 16, Sano as currently modified by Hyde does not teach wherein the second bladder or multiple bladders are filled with a liquid.
However, Hyde further teaches the bladder (para [0071], fixed volume reservoir) being filled with a liquid (para [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the blood pressure measurement system of Sano and Hyde such that the second bladder or multiple bladders are filled with a liquid, as taught by Hyde, as a simple substitution of one element (liquid) for another (air) to obtain the predictable result of the bladder being filled with a fluid.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of US 2016/0296128 A1, hereinafter Quinn.
Regarding claim 8, Sano does not teach wherein the first bladder is arranged inside the second or multiple bladders.
However, Quinn teaches a blood pressure cuff (Figs. 1 and 2, cuff 10) wherein a first bladder (inflatable bladder 36) is arranged inside a second or multiple bladders (para [0034], inflatable bladder 36 is arranged inside inflatable bladder 34).

Regarding claim 19, Sano does not teach wherein the first bladder is arranged inside the second or multiple bladders.
However, Quinn teaches a blood pressure cuff (Figs. 1 and 2, cuff 10) wherein a first bladder (inflatable bladder 36) is arranged inside a second or multiple bladders (para [0034], inflatable bladder 36 is arranged inside inflatable bladder 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the blood pressure measurement system of Sano such that first bladder is arranged inside the second or multiple bladders, as taught by Quinn, in order to adjust the size of the inflated cuff to obese or non-obese patients (Quinn, para [0035]).

Claims 9, 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of US 6,336,901, hereinafter Itonaga.
Regarding claim 9, Sano does not teach wherein the first and second or multiple bladders are arranged on opposite sides of a frame of the finger cuff apparatus.
However, Itonaga teaches a blood pressure cuff (Fig. 2, cuff 20) wherein the first (press air bag 12) and second or multiple bladders (pressurization air bag 11) are arranged (see Fig. 2) on opposite sides of a frame (intervening member 14) of the cuff.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the finger cuff apparatus of Sano such that the first and second or multiple bladders are arranged on opposite sides of a frame of the finger cuff apparatus, as 
Regarding claim 10, Sano as currently modified by Itonaga teaches the finger cuff apparatus of claim 9, wherein the first bladder (press air bag 12) is arranged (see Fig. 2) on an outer side of the frame (intervening member 14) of the finger cuff apparatus, and the second or multiple bladders (pressurization air bag 11) are arranged (see Fig. 2) on an inner side of the frame (intervening member 14) of the finger cuff apparatus.
Regarding claim 20, Sano does not teach wherein the first and second or multiple bladders are arranged on opposite sides of a frame of the finger cuff apparatus.
However, Itonaga teaches a blood pressure cuff (Fig. 2, cuff 20) wherein the first (press air bag 12) and second or multiple bladders (pressurization air bag 11) are arranged (see Fig. 2) on opposite sides of a frame (intervening member 14) of the cuff.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the blood pressure measurement system of Sano such that the first and second or multiple bladders are arranged on opposite sides of a frame of the finger cuff apparatus, as taught by Itonaga, in order for the pressure of the first bladder to be exerted uniformly on the second bladder so that the second bladder can appropriately pressurize arteries (Itonaga, Col. 7 lines 19-39).
Regarding claim 21, Sano as currently modified by Itonaga teaches the blood pressure measurement system of claim 12, wherein the first bladder (press air bag 12) is arranged (see Fig. 2) on an outer side of the frame (intervening member 14) of the finger cuff apparatus, and the second or multiple bladders (pressurization air bag 11) are arranged (see Fig. 2) on an inner side of the frame (intervening member 14) of the finger cuff apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791